Citation Nr: 0843679	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus 
with tarsal arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to March 1974.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO)


FINDINGS OF FACT

1.  In an unappealed rating decisions dated in October 1974, 
December 1982, and May 2004, the RO denied entitlement to 
service connection for pes planus with tarsal arthritis.  

2.  The May 2004 rating decision is the last final denial for 
a foot disorder on any basis.

3.  The evidence added to the record since May 2004 does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise the reasonable possibility of substantiating 
the previously disallowed claim.


CONCLUSION OF LAW

The evidence received since May 2004 is not new and material, 
and the requirements to reopen a claim of entitlement to 
service connection for pes planus with tarsal arthritis have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
pes planus with tarsal arthritis.  The RO initially denied 
this claim in October 1974 on the basis that the disorder was 
noted prior to service, congenital in nature, and not 
aggravated by active duty service.  He did not appeal the 
RO's decision and, in October 1975, the decision became 
final.  The evidence of record at the time of the October 
1974 decision included his service treatment records and 
statements he made in association with his claim.  

In May 1982 and February 2004, the veteran filed claims to 
reopen.  In support, he submitted additional written 
statements, but no clinical evidence.  In December 1982 and 
May 2004 rating decisions, respectively, his application to 
reopen was denied on the basis that none of the evidence was 
new and material.  The May 2004 rating decision is the last 
denial for a foot disorder on any basis.
 
The veteran filed the current claim in March 2006.  In 
support, he submitted various outpatient treatment records, 
including those showing a diagnosis of "bilateral foot pain 
with arthritic changes," and "chronic arthralgias."  
However, none of the outpatient treatment records offer an 
opinion as to etiology.  As a result, this evidence, while 
new, is not material to the claim.

The veteran has also submitted a statement from March 2007 
and X-ray from May 2007 pertaining to a bunionectomy and 
metatarsal osteotomy that he underwent in March 2007.  While 
these records are probative of his current status of his foot 
disorder, they do not address the cause.  Consequently, these 
records, while new, are not material.  

Next, he submitted an undated statement (received in October 
2004) from a Resident Coordinator of an unknown facility.  
The Resident Coordinator asserted that a review of the claims 
file would show that the veteran was inducted with foot 
problems and that he should have insisted that "we" take 
care of the problem.  He maintained that the veteran 
continued to have the same problems today and that VA should 
stop stalling and grant pension immediately.

Similarly, the veteran offered testimony at a hearing before 
the RO in March 2008.  There, he stated that he never had 
foot trouble prior to his enlistment into the Army, and 
attributed his current foot disorder to active duty service.  

Neither the Resident Coordinator's nor the veteran's 
statements are sufficient to reopen the claim.  A lay person 
is not competent to offer an opinion that requires medical 
expertise, and consequently the statements do not constitute 
new and material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the veteran since the final 
rating decision is new and material under 38 C.F.R. 
§ 3.156(a).  Thus, the claim to reopen is denied.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
May 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained the veteran's VA outpatient 
treatment records, as well as his own private treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during a hearing with the RO.

A specific VA medical examination is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he, nor his 
representative, has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for pes planus with tarsal arthritis is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


